PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Magdalena Henrietta E. Pieters
PO Box 26270
Gezina
Pretoria, Gauteng, 00031
SOUTH AFRICA

In re Application of Magdalena Henrietta E. Pieters
Serial No.: 16/594,002       
Filed: October 5, 2019
Docket: ─
Title: Little Genius Producing Puzzles
::::::


DECISION ON PETITION UNDER 37 CFR § 1.181



This decision is in response to the petition filed July 5th, 2022 requesting replacement of the examiner. This petition is being considered pursuant to 37 CFR § 1.181 and no fee is required.

The petition is denied. 

Discussion and Analysis

Reassignment of an examiner by way of a petition under 37 CFR § 1.181 may result when the review of the application file record reveals that the examiner has abused his authority and discretion. The file record has been carefully reviewed.

It is noted that this application is being prosecuted pro se. 

Petitioner requests replacing the examiner with a new examiner because she believes the record shows she has not received fair treatment in prosecution. Petitioner states that the length of prosecution history and lack of understanding by the examiner has resulted in the examiner having reader’s fatigue as well as an unconscious bias. The petitioner also asserts that the examiner has made up his mind regarding unpatentability and has continued to reject the claims with the same grounds despite counterarguments and explanations. Furthermore, Petitioner alleges that the examiner failed to acknowledge Applicant’s arguments to rejections.

A review of the prosecution history reveals examiner’s actions of:  a restriction requirement mailed June 18, 2020, a non-Final Office action mailed October 15, 2020, and a final Office action mailed January 26, 2022. It is noted that the record does not show evidence of interviews. 

The review of the record shows that the examiner has complied with the applicable Federal statutes and regulations and USPTO policy, and each action was properly reviewed and signed in accordance with Section 1004 of the Manual of Patent Examining Procedure (MPEP). There is no reason to believe that the examiner will not continue to do so in the present application. Furthermore, the record shows no indication that the examiner has abused his authority or acted improperly in attempting to bring prosecution to a successful conclusion and a prompt issuance of a valid patent. Contrary to Petitioner’s assertions, the actions by the examiner are not violations of USPTO practice that would justify the replacement of the examiner. The evidence indicates no bias on the part of the examiner, nor any arbitrary or capricious actions in the performance of the examiner’s duties, and no actions outside the scope of the examiner’s authority. While a tone of frustration is apparent from the petition, it should be realized that the examiner is required to operate within the bounds of established legal standards and precedence.
 
Furthermore, a review of the prosecution history shows the examiner did acknowledge Applicant’s arguments. For example, Applicant argues the functional relationship between the indicia and the substrate, and the examiner responds on pages 27-28 of the final Office action mailed January 26, 2022. Indeed, the examiner responds to multiple Applicant’s arguments through pages 24-41 of the final Office action.
 
Petitioner also argues that she does not agree with the examiner’s rejections and assertions, and provides examples from the office actions. Additionally, petitioner states that the examiner has declined to provide assistance because the examiner stated that patentable subject matter is not apparent to him. These arguments are not persuasive to replace the examiner.

Section 1201 of the MPEP provides that: 
The United States Patent and Trademark Office (Office) in administering the Patent Laws makes many decisions of a substantive nature which the applicant may feel deny them the patent protection to which they are entitled. The differences of opinion on such matters can be justly resolved only by prescribing and following judicial procedures. Where the differences of opinion concern the denial of patent claims because of prior art or other patentability issues, the questions thereby raised are said to relate to the merits, and appeal procedure within the Office and to the courts has long been provided by statute (citation omitted).

The Office actions in the prosecution history are seen to be complete Office actions. It is seen that the examiner has taken a substantive position on patentability of the claims that is clearly set forth in the Office actions. While it is recognized that during prosecution differences of opinion may arise between Applicant and the examiner, a mere difference of opinion as to the patentability of one or more claims does not evidence arbitrary and capricious actions such that replacement of the examiner is justified. If Applicant disagrees with the stated positions of the examiner, Applicant has the right to appeal the rejections of the claimed invention in accordance with 37 CFR § 41.31(a)(1).1 
Conclusion

The requested reassignment of the application to a different examiner will not be granted because it is not warranted for the reasons set forth above. Issues regarding the patentability of Applicant’s claimed invention are appealable and will not be decided by petition. 

The application will be forwarded to the examiner via the Supervisory Patent Examiner in Art Unit 3711 upon Applicant’s reply to the Office action mailed January 26, 2022. 

This is not a final agency decision. If Applicant would like to challenge this decision, a
reconsideration request should include a cover letter entitled “Reconsideration for Petition under
37 CFR 1.181” directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450. See MPEP 1002.02(b). Any inquiry concerning this decision should be directed to Michael Hayes at (571) 272-4959.    

PETITION DENIED.


/EDWARD LEFKOWITZ/Director, Art Unit 3700                                                                                                                                                                                                        
Edward Lefkowitz
Director, TC 3700



    
        
            
        
            
        
            
    

    
        1 37 CFR §41.31(a)(1) states:  
        (1) Every applicant, any of whose claims has been twice rejected, may appeal from the decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply.